Exhibit 10.10

STATE STREET CORPORATION

MANAGEMENT SUPPLEMENTAL SAVINGS PLAN

Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

ARTICLE I NAME AND PURPOSE OF PLAN AND DEFINITIONS

   1

1.1

 

Name and effective date

   1

1.2

 

Status of Plan

   1

1.3

 

Definitions

   1

ARTICLE II ELIGIBILITY AND PARTICIPATION

   5

2.1

 

Eligibility to participate

   5

2.2

 

Commencement of participation

   5

2.3

 

Termination of participation

   5

ARTICLE III DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS,
PERFORMANCE-BASED CREDITS, NOTIONAL INVESTMENT OF ACCOUNTS

   6

3.1

 

Deferred Compensation Agreement; Elective Credits

   6

3.2

 

Election procedures and deadlines

   6

3.3

 

Amount of deferrals

   6

3.4

 

Matching Credit

   7

3.5

 

Performance-Based Credit

   7

3.6

 

Accounts

   7

3.7

 

Cancellation of Deferral Elections

   8

ARTICLE IV VESTING

   9

4.1

 

Vesting of Accounts

   9

ARTICLE V PLAN DISTRIBUTIONS

   10

5.1

 

Time and form of payment: Matching Credits and Performance-Based Credits

   10

5.2

 

Time and form of payment: other portions of the Account

   10

5.3

 

Special rules

   11

5.4

 

Unforeseeable emergency

   11

5.5

 

Certain tax matters

   12

5.6

 

Distribution of taxable amounts

   12

5.7

 

Special Rule for 2007

   12

ARTICLE VI ADMINISTRATION OF THE PLAN

   13

6.1

 

Plan Administrator

   13

 

-i-



--------------------------------------------------------------------------------

6.2

 

Outside services

   13

6.3

 

Indemnification

   13

6.4

 

Claims procedure

   13

ARTICLE VII AMENDMENT AND TERMINATION

   14

7.1

 

Amendment; termination

   14

7.2

 

Effect of amendment or termination

   14

ARTICLE VIII MISCELLANEOUS PROVISIONS

   15

8.1

 

Source of payments

   15

8.2

 

Other arrangements made subject to the Plan

   15

8.3

 

No warranties

   15

8.4

 

Inalienability of benefits

   15

8.5

 

Reclassification of Employment Status

   15

8.6

 

Expenses

   15

8.7

 

No right of employment

   16

8.8

 

Headings

   16

8.9

 

Acceptance of Plan terms

   16

8.10

 

Construction

   16

EXHIBIT A     List of Employers

   17

EXHIBIT B     Claims Procedures

   18

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I

NAME AND PURPOSE OF PLAN AND DEFINITIONS

 

1.1 Name and effective date. The Plan set forth herein is an amendment,
restatement and continuation of the State Street Corporation 401(k) Restoration
and Voluntary Deferral Plan, originally established effective July 1, 1999. This
document implements the changes adopted by the Committee on September 18, 2007,
and except as otherwise provided herein, it amends and restates the provisions
of the Plan effective January 1, 2008. All benefits under the Plan, including
without limitation those that were accrued and vested prior to January 1, 2005,
shall be subject to the terms and conditions of the Plan as amended and restated
herein, notwithstanding any different terms and conditions that may have been
applicable to such benefits prior to January 1, 2008.

 

1.2 Status of Plan. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA, and shall be interpreted and administered consistent with that intent.
The Plan is intended to be operated in accordance with the requirements
applicable to a “nonqualified deferred compensation plan” under Code section
409A and the regulations thereunder and shall be interpreted and administered
consistent with that intent.

 

1.3 Definitions. When used herein, the following words shall have the meanings
indicated below. Terms not defined herein shall have the meanings assigned to
them in the State Street Salary Savings Program, as from time to time amended
and in effect.

 

  (a) “Account” means, for each Participant, an account established for his or
her benefit under Section 3.6. All references to a Participant’s Account shall
include, as the context requires, any sub-accounts that the Plan Administrator
may establish.

 

  (b) “Base Pay” means, in the case of any Employee for any period, the
Employee’s regular base salary or wages, including differential pay, paid in the
period in question for services rendered to the Employer as an Employee. The
following special rules shall apply in determining an Employee’s Base Pay:

 

  (i) Base Pay shall be determined without regard to the limitations of
Section 401(a)(17) of the Code and without excluding amounts electively deferred
under the Plan.

 

  (ii)

Base Pay includes any such amounts that would have been received by the
individual from the Employer but for an election under this Plan or under Code
sections 125, 132(f) or 401(k). Amounts under Code section 125 include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. To the extent required by applicable law or IRS guidance, an amount
will be treated as an amount under Code section 125



--------------------------------------------------------------------------------

  only if the Employer does not request or collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
health plan.

 

  (iii) Base Pay specifically excludes all commissions and bonuses, as well as
supplemental wage payments, severance (however characterized), reimbursed
expenses, life insurance premiums included in compensation for income tax
purposes, amounts paid by an Employer to a Participant for not selecting
Employer-provided medical coverage under the State Street Corporation Employee
Benefit Plan, and any other items not constituting direct compensation for
services.

 

  (c) “Basic Plan” means the State Street Salary Savings Program, as from time
to time amended and in effect.

 

  (d) “Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. Except
for purposes of Section 5.4, in the absence of an effective designation at the
time of the Participant’s death the Participant’s Beneficiary shall be his or
her surviving Spouse or Domestic Partner, or, if the Participant is then
unmarried or has no Domestic Partner or his or her Spouse or Domestic Partner
does not survive, the Participant’s estate.

 

  (e) “Committee” means the Executive Compensation Committee of the Board of
Directors of State Street.

 

  (f) “Conditional Eligibility Date” means, for any Employee, the first April 15
or October 15 on which the Employee satisfies the position and compensation
requirements set forth in Section 2.1(a) and (b).

 

  (g) “Credit” means any or all, as the context requires, of an Elective Credit,
a Matching Credit, or a Performance-Based Credit.

 

  (h) “Deferred Compensation Agreement” means the written agreement described in
Section 3.1.

 

  (i) “Disabled” means, for any Participant, that the Participant, as determined
in the sole discretion of the Plan Administrator:

 

  (i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

  (ii) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 6 months under an accident and health
plan covering employees of the Employer.

 

-2-



--------------------------------------------------------------------------------

  (j) “Elective Credit” means an amount credited under Section 3.1.

 

  (k) “Eligibility Date” means each June 1 and December 1.

 

  (l) “Eligible Employee” means an Employee who meets the eligibility criteria
set forth in Section 2.1.

 

  (m) “Employee” means, except as otherwise provided by the Plan Administrator,
a United States-based common-law employee of an Employer including, without
limitation, such an employee while on a temporary international assignment
outside of the U.S. and excluding, without limitation, a non-U.S. based employee
who is temporarily residing in the U.S. while on a temporary international
assignment to the U.S.

 

  (n) “Employer” means any or all, as the context requires, of State Street and
any other company (or branch) that (i) would be treated as a single employer
with State Street under the first sentence of Treas. Regs. §1.409A-1(h)(3), and
(ii) is shown on Exhibit A as described in clause (i) and as having adopted this
Plan with State Street’s approval. Only an otherwise eligible Employee of State
Street or another entity listed on Exhibit A may make an election to defer
compensation under the Plan or be eligible to share in Matching Credits or
Performance-Based Credits, but in determining whether a Separation from Service
has occurred, service for State Street or any other company that is described in
clause (i) above shall be treated as service for the Employer.

 

  (o) “Entry Date” means each January 1 and July 1.

 

  (p) “Incentive Pay” means, in the case of any Employee for any Plan Year, the
Employee’s cash bonus and/or cash incentive pay (other than commissions) paid,
in accordance with the Employer’s normal annual incentive bonus processing
cycle, in the Plan Year under a bonus and/or incentive plan maintained by the
Employer or pursuant to an agreement or other arrangement with the Employer,
other than (i) any such bonus or incentive pay that is automatically deferred
pursuant to the terms of such bonus and/or incentive plan, agreement or
arrangement and/or (ii) any such bonus or incentive pay that is determined by
the Plan Administrator, in advance of the deadline for electing any deferral
hereunder, to be ineligible for deferral under the Plan. The following special
rules shall apply in determining an Employee’s Incentive Pay:

 

  (i) Incentive Pay shall be determined without regard to the limitations of
Section 401(a)(17) of the Code and without excluding amounts electively deferred
under the Plan.

 

  (ii)

Incentive Pay includes any such amounts that would have been received by the
individual from the Employer but for an election under this Plan or

 

-3-



--------------------------------------------------------------------------------

  under Code sections 125, 132(f) or 401(k). Amounts under Code section 125
include any amounts not available to a Participant in cash in lieu of group
health coverage because the Participant is unable to certify that he or she has
other health coverage. To the extent required by applicable law or IRS guidance,
an amount will be treated as an amount under Code section 125 only if the
Employer does not request or collect information regarding the Participant’s
other health coverage as part of the enrollment process for the health plan.

 

  (q) “Match-Eligible Compensation” for a Plan Year means an amount calculated
as the lesser of (i) the sum of (A) an Employee’s Base Pay paid in the Plan Year
plus (B) that portion of the Employee’s Incentive Pay paid in the Plan Year
which does not exceed 50% of the Employee’s Base Pay for the preceding calendar
year, or (ii) $500,000, in either case reduced by the dollar limitation in
effect with respect to the Plan Year under Code section 401(a)(17).

 

  (r) “Matching Credit” means an amount credited under Section 3.4.

 

  (s) “Participant” means an Employee who has an Account under the Plan.

 

  (t) “Plan” means this State Street Corporation Management Supplemental Savings
Plan (formerly the State Street Corporation 401(k) Restoration and Voluntary
Deferral Plan), as from time to time amended and in effect.

 

  (u) “Plan Administrator” means the Plan Administrator appointed pursuant to
Section 6.1.

 

  (v) “Performance-Based Credit” means an amount credited under Section 3.5.

 

  (w) “Separation from Service” means a separation from service, within the
meaning of Treas. Regs. §1.409A-1(h), with State Street and any other company
that would be treated as a single employer with State Street under the first
sentence of Treas. Regs. §1.409A-1(h)(3); and correlative terms shall be
construed to have a corresponding meaning.

To the extent permitted by the Plan Administrator, the terms “written,” “in
writing,” and terms of similar import shall include communications by electronic
media.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility to participate. An Employee who is an Eligible Employee on
December 31, 2007 shall (subject to the last sentence of this Section 2.1)
continue to be an Eligible Employee as of January 1, 2008. Any other Employee
shall become an Eligible Employee on the first Eligibility Date following the
Employee’s Conditional Eligibility Date, but only if he or she remains
continuously employed by the Employer from such Conditional Eligibility Date
through such first Eligibility Date and only if, on such first Eligibility Date,
he or she still satisfies the requirements of both (a) and (b) below. For
purposes of the foregoing, an Employee must:

 

  (a) have a title of Vice President or above, and

 

  (b) be earning Base Pay at an annual rate of at least $150,000 (measured as of
a date, determined by the Plan Administrator, not earlier than 15th day of the
second full month preceding the applicable Eligibility Date or other
determination date).

An Eligible Employee shall remain an Eligible Employee during continuous
employment by the Employer so long as he or she continues to satisfy the
requirements of (a) and (b) above as of the first day of each Plan Year.

 

2.2 Commencement of participation. Except as the Plan Administrator otherwise
determines, any such determination to be made in a manner that is consistent
with the requirements of Section 409A of the Code, an individual upon first
becoming an Eligible Employee:

 

  (a) shall automatically participate in the Plan with respect to
Performance-Based Credits described in Section 3.5; provided, that no individual
who first satisfies the requirements of Section 2.1(a) and (b) after October 15
of a Plan Year shall be eligible to share in Performance-Based Credits for such
Plan Year; and further provided, for the avoidance of doubt, that no
Performance-Based Credits shall be made under the Plan in respect of any Plan
Year or portion thereof prior to the 2008 Plan Year; and

 

  (b) may elect to defer (i) Base Pay under Section 3.3(a) starting with the
Entry Date next following his or her initial Eligibility Date, and
(ii) Incentive Pay under Section 3.3(b) as follows: (A) if the Eligible
Individual’s initial Eligibility Date is June 1, starting with Incentive Pay
described in Section 3.2(a)(i) for which the performance period is the Plan Year
in which such June 1 falls; and (B) in every other case, in accordance with the
rules for ongoing Eligible Employees under Section 3.2(a)(ii).

 

2.3 Termination of participation. The Plan Administrator may terminate an
Employee’s participation in the Plan at any time. If an Employee’s participation
in the Plan terminates hereunder, the Participant’s Account shall continue to be
adjusted for notional earnings or other notional investment experience until it
is distributed. No termination of participation shall result in a cessation or
refund of deferrals for which the deferral election has already been made,
except in a manner that is consistent with compliance with the requirements of
Section 409A of the Code.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS, PERFORMANCE-BASED CREDITS,
NOTIONAL INVESTMENT OF ACCOUNTS

 

3.1 Deferred Compensation Agreement; Elective Credits. An Eligible Employee may
elect to defer a portion of his or her Base Pay and/or Incentive Pay by entering
into a Deferred Compensation Agreement. Elective Credits equal to the amounts
deferred shall be credited to the Participant’s Account as soon as practicable
after the deferral is withheld from pay.

 

3.2 Election procedures and deadlines.

 

  (a) Advance elections required. A Deferred Compensation Agreement with respect
to Base Pay must be made, in accordance with such procedures as the Plan
Administrator may establish and, except as otherwise specified in
Section 2.2(b)(i) with respect to initial eligibility, prior to the beginning of
the Plan Year in which such Base Pay is to be earned. A Deferred Compensation
Agreement may be made with respect to Incentive Pay for a Plan Year as follows:

 

  (i) For Incentive Pay that constitutes “performance-based compensation” within
the meaning of Treas. Regs. §1.409A-1(e) and as to which the applicable
performance period is measured by one or more Plan Years, in accordance with
such procedures as the Plan Administrator may establish but not later than by
June 30 of the Plan Year with which the applicable performance period ends; and

 

  (ii) For any other Incentive Pay, in accordance with such procedures as the
Plan Administrator may establish but in any case prior to the first applicable
“service year” (as that term is defined in Treas. Regs. §1.409A-2(a)).

A Deferred Compensation Agreement, once made, may not be modified or revoked
after the applicable election deadline except as otherwise expressly provided in
Article V below.

 

  (b) Other requirements. Except as otherwise determined by the Plan
Administrator, a new Deferred Compensation Agreement must be timely executed for
each Plan Year and shall be effective only if accepted and approved by the Plan
Administrator by the applicable deadline.

 

3.3 Amount of deferrals.

 

  (a) Base Pay. For each Plan Year (or portion thereof in the case of a mid-year
election described in Section 2.2(b)(i)), an Eligible Employee may elect to
defer an amount from 1% to 25%, in whole percentages, of his or her Base Pay for
the Plan Year or such portion. Notwithstanding the foregoing, the Plan
Administrator may impose, in advance, a more restrictive minimum or maximum
limit on the amount that may be deferred.

 

-6-



--------------------------------------------------------------------------------

  (b) Incentive Pay. For each Plan Year or other applicable performance period
an Eligible Employee may elect to defer an amount that is expressed either as a
percentage (from 5% to 92%, in whole-percentage increments) of the Participant’s
Incentive Pay for the Plan Year (or other period), or as a whole dollar amount
not less than $1,000 and not exceeding 92% of such Incentive Pay.

 

3.4 Matching Credit. For each Plan Year, a Matching Credit shall be added to
each Participant’s Account equal to the lesser of (a) 100% of the total amount,
if any, deferred under all Deferred Compensation Agreements made by the
Participant for such Plan Year, and (b) 6% of the Participant’s Match-Eligible
Compensation for such Plan Year. Matching Credits for a Plan Year shall be added
to the Participant’s Account as of and as soon as practicable following the
earlier of (i) the last day of the Plan Year, or (ii) the date of the
Participant’s Separation from Service.

 

3.5 Performance-Based Credit. For each Plan Year, a Performance-Based Credit
shall be added to the Account of each Participant who is employed by the
Employer on the last day of the Plan Year (or who during the Plan Year dies, or
becomes Disabled, or retires after attaining age 65 or after attaining age 55
and completing a Period of Service of five (5) years) and whose Base Pay for
such Plan Year exceeds the dollar limitation in effect with respect to such Plan
Year under Code section 401(a)(17). The amount of a Participant’s
Performance-Based Credit shall be determined by multiplying (a) the percentage
applied for making a performance-based contribution under the Basic Plan for the
Plan Year by (b) the amount by which the Participant’s Base Pay for such Plan
Year (disregarding Base Pay in excess of $500,000) exceeds the dollar limitation
in effect with respect to such Plan Year under Code section 401(a)(17).
Performance-Based Credits for a Plan Year shall be added to a Participant’s
Account as of and as soon as practicable following the last day of the Plan
Year.

 

3.6

Accounts. The Plan Administrator shall establish for each Participant an Account
together with such sub-accounts as in the determination of the Plan
Administrator are needed or appropriate to reflect the Credits described above
as well as debits and other adjustments, including without limitation
adjustments for notional (hypothetical) investment experience as described in
this Section 3.6. The Plan Administrator shall designate for purposes of the
Plan one or more existing investment or investment-fund alternatives (each, a
“tracking option”), including, if the Plan Administrator so determines, a
tracking option that offers a return of notional interest (for example, as in a
bank savings account), and shall give each Participant and the Beneficiary(ies)
of each deceased Participant for whom an Account continues to be maintained the
opportunity to allocate his or her Account among the available tracking options.
Amounts allocated under the Plan to a tracking option shall be treated as though
notionally invested in that tracking option. In the absence of an affirmative
allocation by a Participant or Beneficiary, the Plan Administrator may designate
a default tracking option and treat all or a portion of the balance of any
Account, or of any amount newly credited under the Plan, as being notionally
invested in the default tracking option. The Plan Administrator shall
periodically adjust Accounts to reflect increases or decreases attributable to
these notional investments. Except as otherwise determined by the Plan
Administrator, a Participant or Beneficiary may make notional investment changes
once per calendar

 

-7-



--------------------------------------------------------------------------------

  month. The Plan Administrator may at any time and from time to time eliminate
or add tracking options or substitute a new for an existing tracking option,
including with respect to balances already notionally invested under the Plan.
The Employer may, but need not, purchase securities or other investments with
characteristics similar to the tracking options from time to time offered under
the Plan, but any such securities or other investments shall remain part of the
Employer’s general assets unless held in a trust described in Section 8.1 in a
manner not inconsistent with the requirements of Section 409A(b) of the Code. By
selecting a tracking option hereunder, a Participant agrees, on his or her
behalf and on behalf of his or her Beneficiaries, that none of the Committee,
the Plan Administrator, the Employer, or any of their agents or representatives,
shall be liable for any losses or damages of any kind relating to any tracking
option made available hereunder.

 

3.7 Cancellation of Deferral Elections. A Participant’s deferral elections under
Section 3.1 shall be cancelled as to future deferrals if the Participant has an
unforeseeable emergency described in Section 5.5 below or receives a hardship
distribution under the Basic Plan pursuant to §1.401(k)-1(d)(3). A Participant
may also cancel his or her deferral elections as to future deferrals upon the
occurrence of any medically determinable physical or mental impairment resulting
in the Participant’s inability to perform the duties of his or her position or
any substantially similar position, where such impairment can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, provided such cancellation is made by the later of (a) the end
of the calendar year in which such impairment occurs and (b) the 15th day of the
third month following the date on which such impairment occurs. If a
Participant’s deferral elections are cancelled pursuant to this Section 3.7, any
later deferral election by the Participant will be subject to the timing
requirements of Section 3.2.

 

-8-



--------------------------------------------------------------------------------

ARTICLE IV

VESTING

 

4.1 Vesting of Accounts. The portions of each Account that reflect
Performance-Based Credits and Matching Credits, and related adjustments, shall
be fully vested upon the Participant’s completion of one Year of Vesting
Service, or upon the Participant’s death, becoming Disabled, or attainment of
age 65, the termination of the Plan, the full or partial termination of the
Basic Plan with respect to the Participant, whichever is first to occur. The
remainder of each Account shall be fully vested at all times. The fact that an
Account or any portion thereof is fully vested shall not give the Participant
(or his or her Beneficiary(ies)) or any other person any right to receive the
value of such Account (as the same may from time to time be adjusted) except in
accordance with the terms of the Plan.

 

-9-



--------------------------------------------------------------------------------

ARTICLE V

PLAN DISTRIBUTIONS

 

5.1 Time and form of payment: Matching Credits and Performance-Based Credits.
The portions of each Account that reflect a Participant’s Matching Credits and
Performance-Based Credits, and related adjustments, shall be paid in a single
lump sum to the Participant on the first business day of the month following the
date that follows the Participant’s Separation from Service by six months.

 

5.2 Time and form of payment: other portions of the Account. Each Participant
shall elect, not later than as part of his or her first Deferred Compensation
Agreement, whether the portion of any Account to be established for the
Participant that is not described in Section 5.1 above is to be paid or commence
to be paid on:

 

  (a) the same date as that specified in Section 5.1 above; or

 

  (b) a specified date following by at least one (1) year and no more than ten
(10) years the effective date of his or her first Deferred Compensation
Agreement; or

 

  (c) the earlier of (a) or (b).

In the absence of an affirmative election, the Participant shall be deemed to
have elected payment of all benefits under the Plan in a single lump sum on the
date specified in Section 5.1 above. Subject to such additional rules and
conditions as the Plan Administrator may prescribe, a Participant who has made
or who is deemed to have made an election under this Section 5.2 may later
change such election (or deemed election) (a “re-deferral election”) as long as
the Participant remains an Employee, but only if all of the following conditions
are satisfied: (i) the re-deferral election is made at least 12 months prior to
the date on which payment would have otherwise been made or commenced; (ii) the
re-deferral election cannot be given effect sooner than twelve (12) months after
the date it becomes irrevocable; and (iii) the new payment (or payment
commencement) date must follow by at least five (5) years the date on which the
benefit would have been paid absent the re-deferral election.

The payment of all portions of an Account payable under this Section 5.2 shall
be governed by the Participant’s initial election or, if there has been a
re-deferral election, the most recently effective such re-deferral election.
Notwithstanding the foregoing: (A) if payment under this Section 5.2 is made to
a Participant during his or her employment by the Employer, the payment terms
for any Base Pay or Incentive Pay deferred from the Plan Year in which such
distribution event occurred (“distribution-year deferrals”) shall be governed by
a new payment election made at the time of the earliest Deferred Compensation
Agreement applicable to any such distribution-year deferrals (and if there is no
such new payment election, shall be deemed to have been elected to be paid in a
single lump sum on the date specified in Section 5.1 above); and (B) the payment
election or deemed payment election made with respect to any distribution-year
deferrals shall apply to any and all subsequent deferrals unless the
distribution-year deferral rule described in clause (A) above would apply to
such subsequent deferrals.

 

-10-



--------------------------------------------------------------------------------

The Participant’s Employer (or, if there is more than one Employer, the
Participant’s several Employers on such allocated basis as the Plan
Administrator determines) shall pay or commence to pay the benefit owed to the
Participant or his or her Beneficiary(ies) under the Plan on or as soon as
practicable (and in all events within 60 days) following the date or dates
specified in Section 5.1 or Section 5.2 above, as the case may be.

 

5.3 Special rules.

 

  (a) Installments. An election (including a re-deferral election) under
Section 5.2 pursuant to which the date of any payment is determined by reference
to the Participant’s Separation from Service may specify that such payment will
be made in annual installments over a period of from two (2) to ten (10) years.
Each installment payment shall be determined by dividing the applicable Account
balance (or remaining applicable Account balance) immediately prior to the
payment date by the number of installments remaining to be paid. In the absence
of an election specifying annual installments, payment will be made in a single
lump sum.

 

  (b)

Payments on account of Disability. If the Participant is determined to be
Disabled, the balance of a Participant’s Account shall be distributed to the
Participant in a single lump sum by the later of (i) the end of the calendar
year in which the Participant becomes Disabled and (ii) the 15th day of the
third month following the date on which the Participant becomes Disabled,
provided the Participant has remained Disabled through such date.

 

  (c) Payment upon death. As soon as practicable (and in all events within 90
days) following a Participant’s death, the Participant’s remaining Account, if
any, shall be distributed in a single lump sum cash payment to the Participant’s
Beneficiary or Beneficiaries.

 

  (d) Rehire. Notwithstanding anything to the contrary in the Plan, in the event
a Participant who has Separated from Service subsequently returns to employment
with an Employer, payment of the Participant’s benefits under the Plan accrued
prior to such Separation from Service shall not be suspended or otherwise
delayed.

 

5.4

Unforeseeable emergency. If a Participant has a severe financial hardship
resulting from an illness or accident of the Participant, his or her Federal
Spouse, Beneficiary, or dependent (as defined in Code section 152(a)), a loss of
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control, he
or she may request a withdrawal of a portion or all of his or her vested
Account. No withdrawal may be made under this Section 5.4 to the extent that
such emergency is or can be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship. A withdrawal under this Section 5.4 will be permitted only to the
extent reasonably necessary to satisfy the emergency need, which may include any
amounts necessary to pay any federal, state

 

-11-



--------------------------------------------------------------------------------

  or local income taxes or penalties reasonably anticipated to result from the
withdrawal. The Plan Administrator shall have sole discretion to determine
whether a withdrawal may be made under this Section 5.4 and the amount of the
withdrawal that may be made.

 

5.5 Certain tax matters. Payments hereunder shall be reduced by required tax
withholdings. To the extent any deferral or credit under the Plan results in
current “wages” for FICA purposes, a Participant’s Employer may reduce other pay
of the Participant to satisfy withholding requirements related thereto; but if
there is no other pay (or if the Employer fails to withhold from such other pay
to satisfy its FICA withholding obligations), the Participant’s Account shall be
appropriately reduced by the amount of the required withholding.

 

5.6 Distribution of taxable amounts. Notwithstanding the foregoing, if any
portion of an Account is determined by the Plan Administrator to be includible,
by reason of Section 409A of the Code, in a Participant’s or Beneficiary’s
income, such portion shall be paid by the Employer (or by the Employers, on an
allocated basis determined by the Plan Administrator) to such Participant or
Beneficiary.

 

5.7 Special Rule for 2007. Notwithstanding any provision herein to the contrary,
the Plan Administrator may establish special rules and procedures to permit
Participants or Beneficiaries with an Account under the Plan (as in effect prior
to January 1, 2008) and whose distribution date or dates with respect to such
Account would fall after December 31, 2007 to elect, in a manner consistent with
transition guidance under Section 409A of the Code, a new form and time of
distribution (commencing not earlier than 2008), subject to such limitations and
restrictions as the Plan Administrator may impose. A Participant who fails to
elect a new form and time of distribution pursuant to this Section 5.7 shall be
deemed to have revoked his or her previous distribution elections with respect
to benefits that have not commenced as of December 31, 2007 and to have elected
for all such benefits to be paid in accordance with the other provisions of this
Article V. This Section 5.7 shall be effective as of January 1, 2007.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.1 Plan Administrator. Except as the Committee may otherwise determine, the
Plan Administrator shall be the Executive Vice President-Global Human Resources
as from time to time in office, and his or her delegates. The Plan Administrator
shall have complete discretionary authority to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. However, no
individual acting, directly or by delegation, as the Plan Administrator may
determine his or her own rights or entitlements under the Plan. The Plan
Administrator shall establish such rules and procedures, maintain such records
and prepare such reports as it considers to be necessary or appropriate to carry
out the purposes of the Plan.

 

6.2 Outside services. The Plan Administrator may engage counsel and such
clerical, financial, investment, accounting, and other specialized services as
the Plan Administrator may deem necessary or appropriate in the administration
of the Plan. The Plan Administrator shall be entitled to rely upon any opinions,
reports, or other advice furnished by counsel or other specialists engaged for
that purpose and, in so relying, shall be fully protected in any action,
determination, or omission made in good faith.

 

6.3 Indemnification. To the extent permitted by law and not prohibited by its
charter and by-laws, State Street will indemnify and hold harmless every person
serving (directly or by delegation) as Plan Administrator and the estate of such
an individual if he or she is deceased from and against all claims, loss,
damages, liability and reasonable costs and expenses incurred in carrying out
his or her responsibilities as Plan Administrator, unless due to the gross
negligence, bad faith or willful misconduct of such individual; provided, that
counsel fees and amounts paid in settlement must be approved by State Street;
and further provided, that this Section 6.3 will not apply to any claims, loss,
damages, liability or costs and expenses which are covered by a liability
insurance policy maintained by State Street or by the individual. The provisions
of the preceding sentence shall not apply to any corporate trustee, insurance
company, investment manager or outside service provider (or to any employee of
any of the foregoing) unless State Street otherwise specifies in writing.

 

6.4 Claims procedure. The Plan Administrator has established the procedures set
forth on Exhibit B for determining claims for benefits under the Plan. The Plan
Administrator may modify or update Exhibit B from time to time without any
amendment under Section 7.1 being required.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.1 Amendment; termination. By action of the Committee or its delegate, State
Street reserves the absolute right at any time and from time to time to amend
any or all provisions of the Plan, and to terminate the Plan at any time. In
addition, the Plan Administrator shall have the right at any time and from time
to time to make amendments to the Plan (in general or with respect to one or
more individual Participants or Beneficiaries) that are administrative in nature
and that do not materially increase the financial obligations of the Employer,
including, without limitation, amendments coordinating the provisions of the
Plan with the terms of any severance, separation or similar plan or agreement.

 

7.2 Effect of amendment or termination. No action under Section 7.1 shall
operate to reduce the balance of a Participant’s Account as compared to such
balance immediately prior to the effectiveness of such action, other than
through a distribution upon a termination and liquidation of the Plan in
accordance with the requirements of Treas. Regs. §1.409A-3(j)(4)(ix)).

 

-14-



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.1 Source of payments. All payments hereunder to Participants and their
Beneficiaries shall be paid from the general assets of the Employer, including
for this purpose, if the Employer in its sole discretion so determines, assets
of one or more trusts established to assist in the payment of benefits
hereunder. Any trust established pursuant to the preceding sentence shall
provide that trust assets remain subject to the employer’s general creditors in
the event of insolvency or bankruptcy and shall otherwise contain such terms as
are necessary to ensure that they do not constitute a “funding” of the Plan for
purposes of the Code or ERISA.

 

8.2 Other arrangements made subject to the Plan. The Plan Administrator in its
discretion may provide that other deferrals of compensation by persons providing
services to an Employer shall be governed in whole or in part by the provisions
of the Plan. In any case where an Employer has agreed to assume a deferred
compensation obligation of another employer (for example, but without
limitation, in connection with the transfer of employment of an individual from
such other employer to the Employer assuming such deferred compensation
obligations), the Plan Administrator may likewise provide that such assumed
obligation, expressed as an account, shall be governed in whole or in part by
the provisions of the Plan.

 

8.3 No warranties. Neither the Plan Administrator nor any Employer warrants or
represents in any way that the value of a Participant’s Account will increase or
not decrease. Each Participant (and his or her Beneficiary) assumes all risk in
connection with any change in such value.

 

8.4 Inalienability of benefits. Except as required by law, no benefit under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void.

 

8.5 Reclassification of Employment Status. Notwithstanding anything herein to
the contrary, an individual who is not characterized or treated as a common law
employee by an Employer shall not be eligible to participate in the Plan
notwithstanding any determination of employee status by the Internal Revenue
Service, a court of competent jurisdiction or otherwise. At the time when any
individual is reclassified or deemed to be reclassified as a common law
employee, the individual shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the reclassification date (to the
extent such individual otherwise qualifies as an Eligible Employee hereunder).
If the effective date of any such reclassification is prior to the actual date
of such reclassification, in no event shall the reclassified individual be
eligible to participate in the Plan retroactively to the effective date of such
reclassification.

 

8.6 Expenses. The Employer shall pay all costs and expenses incurred in
operating and administering the Plan.

 

-15-



--------------------------------------------------------------------------------

8.7 No right of employment. Nothing contained herein, nor any action taken under
the provisions hereof, shall be construed as giving any Participant the right to
be retained in the employ of an Employer.

 

8.8 Headings. The headings of the sections in the Plan are placed herein for
convenience of reference, and, in the case of any conflict, the text of the
Plan, rather than such heading, shall control.

 

8.9 Acceptance of Plan terms. By executing a Deferred Compensation Agreement, a
Participant agrees, on his or her behalf and on behalf of his or her
Beneficiaries, to abide by the terms of the Plan and the determinations of the
Plan Administrator with respect thereto.

 

8.10 Construction. The Plan shall be construed, regulated, and administered in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal laws.

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly respective duly authorized officer on the 26th day of October, 2007.

 

STATE STREET CORPORATION By:  

/s/ David O’Leary

  David O’Leary   Executive Vice President

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF EMPLOYERS

Currenex, Inc.

Elkins/McSherry, LLC

International Fund Services (N.A.), L.L.C.

Investment Management Services, Inc.

Investors California LLC

Palmeri Fund Administrators, Inc.

Princeton Financial Systems, Inc.

State Street Bank & Trust Co. (U.S. branch)

State Street Bank & Trust Co. N.A.

State Street Bank & Trust Co. of CA.

State Street Bank & Trust Co. of NH

State Street California Inc.

State Street Financial Services, Inc.

State Street Global Advisors Capital Management Trust Company

State Street Mass. Securities Corp.

 

-17-



--------------------------------------------------------------------------------

EXHIBIT B

CLAIMS PROCEDURES

STATE STREET CORPORATION

DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES

(Amended and Restated Effective January 1, 2008)

These Claims Procedures for filing and reviewing claims have been established
and adopted for the State Street Corporation Management Supplemental Savings
Plan, and the State Street Corporation Management Supplemental Retirement Plan
(each, a “Plan,” and together, the “Plans”) and are intended to comply with
Section 503 of ERISA and related Department of Labor regulations. These amended
and restated Claims Procedures are effective for claims made under the Plans on
or after January 1, 2008.

1. In General. Any employee or former employee, or any person claiming to be a
beneficiary with respect to such a person, may request, with respect to any of
the Plans:

 

  a) a benefit payment,

 

  b) a resolution of a disputed amount of benefit payment, or

 

  c) a resolution of a dispute as to whether the person is entitled to the
particular form of benefit payment.

A request described above and filed in accordance with these Procedures is a
claim, and the person on whose behalf the claim is filed is a claimant. A claim
must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed.

2. Effect on Benefit Requests in Due Course. Each Plan has established
procedures for benefit applications, selection of benefit forms, designation of
beneficiaries, determination of qualified domestic relations orders, and similar
routine requests and inquiries relating to the operation of the Plan.

3. Filing of Claims.

 

  a) Each claim must be in writing and delivered by hand or first-class mail
(including registered or certified mail) to the Plan Administrator, at the
following address:

GHR U.S. Benefits Planning

State Street Corporation

c/o Vice President, GHR-U.S. Benefits Planning

2 Avenue de Lafayette, LCC 1E

Boston, MA 02111-1724

A claim must clearly state the specific outcome being sought by the claimant.

 

  b) The claim must also include sufficient information relating to the identity
of the claimant and such other information reasonably necessary to allow the
claim to be evaluated.

 

  c) In no event may a claim for benefits be filed by a Claimant more than 120
days after the applicable “Notice Date,” as defined below.

 

-18-



--------------------------------------------------------------------------------

  i) In any case where benefits are paid to the Claimant as a lump sum, the
Notice Date shall be the date of payment of the lump sum.

 

  ii) In any case where benefits are paid to the Claimant in the form of an
annuity or installments, the Notice Date shall be the date of payment of the
first installment of the annuity or payment of first installment.

 

  iii) In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual’s receipt
of such notice.

 

  iv) In any case where the Plan provides an individual with a written statement
of his account as of a specific date or the amounts credit to, or charged
against, his account within a specified period, the Notice Date with regard to
matters describe in such statement shall be the date of the receipt of such
notice by such individual (or beneficiary).

4. Processing of Claims. A claim normally shall be processed and determined by
the Plan Administrator within a reasonable time (not longer than 90 days)
following actual receipt of the claim. However, if the Plan Administrator
determines that additional time is needed to process the claim and so notifies
the claimant in writing within the initial 90-day period, the Plan Administrator
may extend the determination period for up to an additional 90 days. In
addition, where the Plan Administrator determines that the extension of time is
required due to the failure of the claimant to submit information necessary in
order to determine the claim, the period of time in which the claim is required
to be considered pursuant to this Paragraph 4 shall be tolled from the date on
which notification of the extension is sent to the claimant until the date on
which the claimant responds to the request for additional information. Any
notice to a claimant extending the period for considering a claim shall indicate
the circumstances requiring the extension and the date by which the Plan
Administrator expects to render a determination with respect to the claim. The
Plan Administrator shall not process or adjudicate any claim relating
specifically to his or her own benefits under a Plan.

5. Determination of Claim. The Plan Administrator shall inform the claimant in
writing of the decision regarding the claim by registered or certified mail
posted within the time period described in Paragraph 4. The decision shall be
based on governing Plan documents. If there is an adverse determination with
respect to all or part of the claim, the written notice shall include:

 

  a) the specific reason or reasons for the denial,

 

  b) reference to the specific Plan provisions on which the denial is based,

 

  c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary,

 

  d) reference to and a copy of these Procedures, so as to provide the claimant
with a description of the relevant Plan’s review procedures and the time limits
applicable to such procedures, a description of the claimant’s rights regarding
documentation as described in Paragraph 9, and

 

-19-



--------------------------------------------------------------------------------

  e) a statement of the claimant’s rights under Section 502(a) of ERISA to bring
a civil action with respect to an adverse determination upon review of an appeal
filed under Paragraph 6.

For purposes of these Procedures, an adverse determination shall mean
determination of a claim resulting in a denial, reduction, or termination of a
benefit under a Plan, or the failure to provide or make payment (in whole or in
part) of a benefit or any form of benefit under a Plan. Adverse determinations
shall include denials, reductions, etc. based on the claimant’s lack of
eligibility to participate in the relevant Plan. All decisions made by the Plan
Administrator under these Procedures shall be summarized in a report to be
maintained in the files of the Plan Administrator. The report shall include
reference to the applicable governing Plan provision(s) and, where applicable,
reference to prior determinations of claims involving similarly situated
claimants.

6. Appeal of Claim Denials – Appeals Committee. A claimant who has received an
adverse determination of all or part of a claim shall have 60 days from the date
of such receipt to contest the denial by filing an appeal. An appeal must be in
writing and delivered to the Plan Administrator. An appeal will be considered
timely only if actually received by the Plan Administrator within the 60-day
period or, if sent by mail, postmarked within the 60-day period. The timely
review will be completed by the Appeals Committee and should be sent to:

Appeals Committee

State Street Corporation

c/o Vice President, GHR-U.S. Benefits Planning

2 Avenue de Lafayette, LCC 1E

Boston, MA 02111-1724

The Appeals Committee shall meet at such times and places as it considers
appropriate, shall keep a record of such meetings and shall periodically report
its deliberations to the Plan Administrator. Such reports shall include the
basis upon which the appeal was determined and, where applicable, reference to
prior determinations of claims involving similarly situated claimants. The vote
of a majority of the members of the Appeals Committee shall decide any question
brought before the Appeals Committee.

7. Consideration of Appeals. The Appeals Committee shall make an independent
decision as to the claim based on a full and fair review of the record. The
Appeals Committee shall take into account in its deliberations all comments,
documents, records and other information submitted by the claimant, whether
submitted in connection with the appeal or in connection with the original
claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later than 60 days after receipt of
the appeal, unless the Appeals Committee determines that special circumstances
(such as the need to hold a hearing) require an extension of time. If the
Appeals Committee determines that an extension of time is required, it will
cause written notice of the extension, including a description of the
circumstances requiring an extension and the date by which the Appeals Committee
expects to render the determination on review, to be furnished to the claimant
before the end of the initial 60-day period. In no event shall an extension
exceed a period of 60 days from the end of the initial period; provided, that in
the case of any extension of time required by the failure of the

 

-20-



--------------------------------------------------------------------------------

claimant to submit information necessary for the Appeals Committee to consider
the appeal, the period of time in which the appeal is required to be considered
under this Paragraph 7 shall be tolled from the date on which notification of
the extension is sent to the claimant until the date on which the claimant
responds to the Appeals Committee’s request for additional information.

8. Resolution of Appeal. Notice of the Appeals Committee’s determination with
respect to an appeal shall be communicated to the claimant in writing by
registered or certified mail posted within the time period described in
Paragraph 7. If the determination is adverse, such notice shall include:

 

  a) the specific reason or reasons for the adverse determination,

 

  b) reference to the specific plan provisions on which the adverse
determination was based,

 

  c) reference to and a copy of these Procedures, so as to provide the claimant
with a description of the claimant’s rights regarding documentation as described
in Paragraph 9, and

 

  d) a statement of the claimant’s rights under Section 502(a) of ERISA to bring
a civil action with respect to the adverse determination.

9. Certain Information. In connection with the determination of a claim or
appeal, a claimant may submit written comments, documents, records and other
information relating to the claim and may request (in writing) copies of any
documents, records and other information relevant to the claim. An item shall be
deemed relevant to a claim if it:

 

  a) was relied on in determining the claim,

 

  b) was submitted, considered or generated in the course of making such
determination (whether or not actually relied on), or

 

  c) demonstrates that such determination was made in accordance with governing
Plan documents (including, for this purpose, these Procedures) and that, where
appropriate, Plan provisions have been applied consistently with similarly
situated claimants.

The Plan Administrator shall furnish free of charge copies of all relevant
documents, records and other information so requested; provided, that nothing in
these Procedures shall obligate State Street Corporation (“State Street”), the
Plan Administrator, or any person or committee to disclose any document, record
or information that is subject to a privilege (including, without limitation,
the attorney-client privilege) or the disclosure of which would, in the Plan
Administrator’s judgment, violate any law or regulation.

10. Rights of a Claimant Where Appeal is Denied.

 

  a) The claimant’s actual entitlement, if any, to bring suit and the scope of
and other rules pertaining to any such suit shall be governed by, and subject to
the limitations of, applicable law, including ERISA. By extending to an employee
or former employee the right to file a claim under these Procedures, neither
State Street nor any person or committee appointed as Plan Administrator
acknowledges or concedes that such individual is a participant in any particular
Plan within the meaning of such Plan or ERISA, and reserves the right to assert
that an individual is not a participant in any action brought under
Section 502(a).

 

-21-



--------------------------------------------------------------------------------

  b) In no event may any legal proceeding regarding entitlement to benefits or
any aspect of benefits under the Plan be commenced later than the earliest of

 

  i) two years after the applicable Notice Date; or

 

  ii) one year after the date a claimant receives a decision from the Appeals
Committee regarding his appeal, or

 

  iii) the date otherwise prescribed by applicable law.

 

  c) Before any legal proceeding can be brought, a participant must exhaust the
claim appeals procedures as set forth herein.

11. Special Rules Regarding Disability. Certain benefits under the Plans are
contingent upon an individual’s incurring a disability. Where a claim requires a
determination by State Street as to whether an individual is “disabled” as
defined under the Plan, the additional rules set forth in Schedule 1 to these
Procedures shall apply to the claim. However, where disabled status is based
upon actual entitlement to benefits under a separate plan in which the
individual participates or is otherwise covered, the determination of such
status for purposes of each Plan shall be made under such separate disability
plan, and any claims or disputes as to disabled status under such plan or
program shall be resolved in accordance with the procedures established for that
purpose under the separate plan or program.

12. Authorized Representation. A claimant may authorize an individual to
represent him/her with respect to a claim or appeal made under these Procedures.
Any such authorization shall be in writing, shall clearly identify the name and
address of the individual, and shall be delivered to the Plan Administrator at
the address listed in Paragraph 3. On receipt of a letter of authorization, all
parties authorized to act under these Procedures shall be entitled to rely on
such authorization, until similarly revoked by the claimant. While an
authorization is in effect, all notices and communications to be provided to the
claimant under these Procedures shall also be provided to his/her authorized
representative.

13. Form of Communications. Unless otherwise specified above, any claim, appeal,
notice, determination, request, or other communication made under these
Procedures shall be in writing, with original signed copy delivered by hand or
first class mail (including registered or certified mail). A copy or advance
delivery of any such claim, appeal, notice, determination, request, or other
communication may be made by electronic mail or facsimile. Any such electronic
or facsimile communication, however, shall be for the convenience of the parties
only and not in substitution of a writing required to be mailed or delivered
under these Procedures, and receipt or delivery of any such claim, appeal,
notice, determination, request, or other written communication shall not be
considered to have been made until the actual posting or receipt of original
signed copy, as the case may be.

14. Reliance on Outside Counsel, Consultants, etc. The Plan Administrator and
the Appeals Committee may rely on or take into account advice or information
provided by such legal, accounting, actuarial, consulting or other professionals
as may be selected in determining a claim or appeal, including those individuals
and firms that may render advice to State Street or the Plans from time to time.

 

-22-



--------------------------------------------------------------------------------

15. Amendment of Procedures – Interpretation. These Procedures may be modified
at any time and from time to time by written action of the Plan Administrator
and shall be deemed automatically modified to incorporate any requirement
attributable to a change in the applicable Department of Labor regulations after
the date hereof. The Plan Administrator shall have complete discretion to
interpret and apply these Procedures, including, for purposes of applying these
Procedures, such regulations. Further, nothing in these Procedures shall be
construed to limit the discretion of the Plan Administrator or its designee to
interpret the Plans or, subject to the right of appeal of an adverse
determination, the finality of the decision of the Plan Administrator or its
designee, all as set forth in the Plans.

 

-23-



--------------------------------------------------------------------------------

Schedule 1

Special Rules Regarding Certain

Disability Claims

Pursuant to Paragraph 11 in the Claims Procedures, the following special rules
supplement the Claims Procedures and apply only in the case of a claim
(“Disability Claim”) which requires a determination by State Street as to
whether an individual is “disabled” as defined under the Plan.

Time to Process Claims. The Plan Administrator will process and inform the
claimant of the determination of the Disability Claim in accordance with
Paragraphs 4 and 5 of the Claims Procedures, except that a period of 45 days
shall apply instead of the initial 90 days in which to process and determine the
Disability Claim. This period may be extended initially by the Plan
Administrator for 30 days if the claimant is notified before the end of the
original 45-day period that the extension is necessary due to matters beyond the
control of the Plan Administrator. This 30-day extension period may be extended
by the Plan Administrator for an additional 30 days if the claimant is notified
before the end of the first 30-day extension that the extension is necessary due
to circumstances beyond the control of the Plan Administrator. Any notice of an
extension will explain the reason for the extension, when the Plan Administrator
expects to rule on the Disability Claim, the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the
Disability Claim, and any additional information needed to resolve those issues.
If the claimant is informed that he/she needs to provide additional information
necessary to resolve Disability Claim issues, the claimant will have 45 days
from the date he/she receives the extension notice to provide the additional
information.

Determination of Claim and Notice of Determination. If disabled status is based
on eligibility for benefits under a long-term disability plan maintained by
State Street, the Plan Administrator will determine which long-term disability
plan is the applicable plan for the claimant, and whether the claimant would be
certified as disabled under such long-term disability plan by applying the
standards and definitions used in the long-term disability plan. The Plan
Administrator may require and rely on the written report or certification from a
licensed physician selected or approved by the Plan Administrator. In addition
to the requirements of Paragraph 5 in the Claims Procedures, any written notice
of an adverse determination of a Disability Claim will include a copy of any
internal rules, guidelines, protocols, or other similar criteria that were
relied on in the decision-making, or a statement that the determination was
based on the applicable items mentioned above, and that copies of the applicable
items will be provided, free of charge, on the claimant’s request. In addition,
if the adverse determination is based on a medical necessity, experimental
treatment or similar exclusion or limit, the notice will contain an explanation
of the scientific or clinical judgment used in the determination, applying the
terms of the relevant long-term disability plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided, free of
charge, upon the claimant’s request.

Appeal of a Claim Denial. Notwithstanding Paragraph 6 of the Claims Procedures,
a claimant who has received an adverse determination of all or part of a
Disability Claim shall have 180 days from the date of receipt to appeal the
denial (“Disability Appeal”). Notwithstanding Paragraph 7 of the Claims
Procedures, review of a Disability Appeal will be conducted by the Appeals
Committee without deference to the initial adverse benefit determination by the
Plan

 

-24-



--------------------------------------------------------------------------------

Administrator, and no member of the Appeals Committee will participate in the
review of a Disability Claim if such member made the adverse benefit
determination that is the subject of the Disability Appeal or is the subordinate
of the person who made such determinations.

If the adverse determination was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Appeals Committee shall consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who was not consulted in
connection with the initial claim denial (and who is not the subordinate of any
such person). Any medical or vocational experts whose advice was obtained will
be identified, without regard to whether the advice was relied upon in making
the benefit determination. Notwithstanding Paragraphs 7 and 8 of the Claims
Procedures, the Appeals Committee shall consider and communicate its
determination with respect to a Disability Appeal within a reasonable time, but
not later than 45 days after receipt of the Disability Appeal, unless special
circumstances require an extension for processing, in which case a decision will
be made within a 45-day extension period.

Resolution of Appeal. In addition to the information required by Paragraph 8 of
the Claims Procedures, any written notice by the Appeals Committee of an adverse
determination on a Disability Appeal will include a description of any specific
internal rules, guidelines, protocols, or other similar criteria that were
relied on in making the decision, or a statement that the decision was based on
the applicable items mentioned above, and copies of the applicable items will be
provided, free of charge, upon the claimant’s request. In addition, if the
adverse determination of the Disability Appeal is based on a medical necessity,
experimental treatment or similar exclusion or limit, the notice will contain an
explanation of the scientific or clinical judgment used in the determination,
applying the terms of the relevant long-term disability plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided,
free of charge, at the claimant’s request.

 

-25-



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

STATE STREET CORPORATION

MANAGEMENT SUPPLEMENTAL SAVINGS PLAN

Pursuant to the provisions of Section 7.1 of the State Street Corporation
Management Supplemental Savings Plan, as amended and restated effective
January 1, 2008 (the “Plan”), State Street Corporation as Plan Sponsor hereby
amends the Plan as follows:

 

1. Effective January 1, 2012, Section 3.4 is amended in its entirety as follows:

“3.4 Matching Credit. For each Plan Year, a Matching Credit shall be added to
each Participant’s Account equal to the lesser of (a) 100% of the total amount,
if any, deferred under all Deferred Compensation Agreements made by the
Participant for such Plan Year, and (b) 5% of the Participant’s Match-Eligible
Compensation for such Plan Year. Matching Credits for a Plan Year shall be added
to the Participant’s Account as of and as soon as practicable following the
earlier of (i) the last day of the Plan Year, or (ii) the date of the
Participant’s Separation from Service.”

IN WITNESS WHEREOF, State Street Corporation has caused this instrument to be
executed by its duly authorized officer this 31st day of January, 2012.

 

STATE STREET CORPORATION By:  

/s/ Alison Quirk

  Alison Quirk   Executive Vice President

 

-26-